DETAILED ACTION
This is a final Office action addressing applicant’s response 15 November 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 and new claim 2 are pending and examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand (U.S. Publication 2013/0008962) in view of Paoletti (U.S. Publication 2005/0023173).

Claims 1 and 2: Anand discloses a container (paragraph [0035]), a reference (014C) and a security label (claim 1; paragraph [0036]) which comprises a pattern (paragraph [0042]), wherein: 
the pattern and the reference are machine scannable (paragraphs [0028] and [0042]) ; 
a random spatial orientation of security label relative to reference (paragraphs [0054], [0074] and [0075]); 
the machine scan enables determination of spatial orientation of the security label relative to the reference (claim 1); and 
the machine scan, based on the change in the spatial orientation, indicates tampering despite the same cap or a copy of the shrink sleeve being reapplied to the previously applied container or a different container (paragraph [0034] notes the scanning detects tampering or counterfeiting).
While Anand teaches that the article may be used with a container, it does not teach a container with a mouth, cap and shrink sleeve.  Paoletti teaches a container with a mouth and cap (18), and the cap covers the mouth, and a shrink sleeve (10).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the system in Anand with a shrink sleeve over a cap and mouth, because applying a known technique to a known device ready for improvement to yield a predictable result is not considered a patentable advance (MPEP 2141 citing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  Anand is used to prevent and detect tampering with an article, and such devices as taught in Paoletti are known in the art for having and requiring tamper resistant devices.  This would be an obvious combination to aid in the detection and prevention of tampering with such a device.
Regarding the language that the security label is disposed either on the cap or the shrink sleeve; the reference is provided on the other of the cap or the shrink sleeve, it would have been obvious at the time of filing to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  The examiner takes the position that having the reference and label on either the cap or sleeve would still result in a properly functioning device.  Regarding the language that the shrink sleeve shrinks to take a final shape and wherein the random spatial orientation is based on the final shape, the examiner takes the position that this is a natural result of shrink sleeves as applied to articles.  Per independent claim 2, the examiner takes the position that as the product is rendered obvious as provided in claim 1, the method of packaging the product as claimed would be an obvious in situ method for using the product of claim 1.  

Response to Arguments
The following addresses applicant’s remarks/arguments dated 15 November 2022.
Amendments to the Claims:
	Applicant’s amendments to the claims are noted.

Claim rejections – 35 USC 112 (response: page 4):
	Applicant’s amendments to claim 1 overcome the rejection under this heading and the rejections are withdrawn.

Claim rejections – 35 USC 103 (response: pages 4 and following):
	Applicant’s arguments are noted but are respectfully not persuasive.  While not necessarily disagreeing with applicant’s positions as to the teachings of the prior art of Anand and Paoletti (cited above), the examiner takes the position that the rationale for the combination is obvious.  Anand teaches the security label and that it is used with a container, and tampering is determined in the claimed manner (see rejection above).  Anand does not teach the use of the known security label with a shrink wrap feature, hence the incorporation of Paoletti, which was incorporated as a generic teaching to show that security labels may be used with shrink wrap sealings.  The examiner maintains that the rationale as provided under the KSR holding (cited above) is proper for the reasons cited above, which will not be repeated here for brevity.  The examiner does not note differences in the actual security mechanism in the prior art and the present invention, only that it is used with a different mechanism, which is also known and taught in Paoletti.  As a result, the examiner maintains the rejection is proper.
	
Applicant’s courtesies are appreciated.  The examiner is willing to discuss the present application in an interview to compare the present invention with the prior art in search of allowable subject matter.

  	Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive and the examiner again stresses the retention of a registered practitioner to secure the applicant's best interests.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html

Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649